Title: From Thomas Jefferson to John Breckinridge, 25 October 1793
From: Jefferson, Thomas
To: Breckinridge, John



Dear Sir
Monticello Oct. 25. 1793.

This will be handed you by Mr. Toulmin a gentleman who goes to visit your state with a view to settle in it. I have not the pleasure of a personal acquaintance with him; but from the multiplied testimonies of those who have, I am able to assure you that you will find in him a person of understanding, of science, and of great worth: and what will be an additional recommendation to you, a pure and zealous republican. Any attentions or services you can render him will oblige me, and will
 
be a comfort to yourself also when you shall have known him of yourself. I am with great & sincere regard & respect Dear Sir Your friend & servt.

Th: Jefferson

